Citation Nr: 9902277	
Decision Date: 01/27/99    Archive Date: 02/01/99

DOCKET NO.  93-00 276	)	DATE
	)
	)

Received from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for prostatitis.

2.  Entitlement to an increased rating for peptic ulcer 
disease with chronic gastrointestinal disorder, currently 
evaluated as 20 percent disabling.

3.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to May 
1970.

In part, this matter comes to the Board of Veterans Appeals 
(Board) following an April 1991 decision by the Waco, Texas, 
RO that, inter alia, granted service connection for hearing 
loss in the right ear and assigned a noncompensable rating.  
Service connection for hearing loss in the left ear was 
denied.  

The Board notes that, during the pendency of the current 
appeal, the veteran notified the Waco, Texas, RO that he had 
moved from Texas to Louisiana.  His claims file was 
subsequently transferred to the appropriate RO.

Subsequently, by a June 1995 Board decision, entitlement to 
service connection for hearing loss in the left ear was 
granted.  The Board consequently re-characterized the rating 
issue on appeal to include consideration of the proper rating 
to be assigned for bilateral defective hearing and this 
increased rating issue was remanded for further evidentiary 
development.  The June 1995 Board decision also granted 
service connection for peptic ulcer disease.

Thereafter, in a September 1995 decision, the New Orleans, 
Louisiana RO re-characterized the veterans service-connected 
peptic ulcer disease as peptic ulcer disease; chronic 
gastrointestinal disorder and assigned it a disability 
rating of 10 percent.  Additionally, the RO in its September 
1995 decision, denied the veterans claim of service 
connection for prostatitis and assigned the veteran a 
noncompensable disability rating for his bilateral defective 
hearing.  Thereafter, in June 1996, the RO increased the 
disability rating for the veterans service-connected 
gastrointestinal problems to 20 percent. 

The case was forwarded to the Board, but was remanded by the 
Board in January 1998 to clarify a matter regarding 
representation of the veteran before VA.  

The Board notes that the veterans representative, in a 
September 1998 presentation, asked that an April 14, 1998, 
letter from the Boards Deputy Chief Counsel for Legal 
Affairs be included in the record on appeal.  This has been 
done.  It was also requested that the appeal be remanded so 
that the veterans local representative could be given an 
opportunity to present argument on the veterans behalf.  On 
this latter point, the Board notes that an August 1998 VA 
Form 8, Certification of Appeal, clearly shows that the 
veterans representative was given time to file a VA Form 
646, Statement of Accredited Representation in Appealed Case, 
but failed to do so.  Consequently, the Board finds that 
further action on this point is not necessary.

Lastly, the Board notes that during the pendency of the 
current appeal the veteran underwent a transurethral 
resection of the prostate.  Accordingly, the Board finds that 
the issue of service connection contemplates residuals of 
surgery for the prostatitis about which he filed his previous 
claim of service connection.  (The veteran has also filed a 
claim of entitlement to benefits under 38 U.S.C.A. § 1151 
(West 1991), which was adjudicated by the RO in March 1998.  
Although a grant under § 1151 would result in the disability 
being treated as though it was service connected, such an 
issue is not inextricably intertwined with the claim of 
service connection which has been developed for appellate 
review.)  


FINDINGS OF FACT

1.  No competent medical evidence has been submitted that 
tends to show that prostatitis is attributable to the 
veterans military service or to his service-connected 
gastrointestinal problems.

2.  The veterans service-connected gastrointestinal problems 
are manifested by complaints of daily nausea, abdominal pain, 
vomiting, weight loss, constipation and diarrhea; however, 
the medical evidence does not show that the veteran 
experiences hemorrhages, multiple eroded or ulcerated areas, 
anemia, weight loss, or recurrent incapacitating episodes 
averaging 10 days or more in duration at least 4 or more 
times a year.

3.  The veterans average puretone decibel loss at a July 
1995 VA examination, was 31 in the right ear and 23 in the 
left ear with speech discrimination scores of 96 percent 
correct in each ear.  Prior audiometric testing revealed 
comparable results, none warranting the assignment of a 
compensable rating.


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for prostatitis.  38 
U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.310 
(1998).

2.  A rating greater than the currently assigned 20 percent 
for peptic ulcer disease and gastrointestinal problems is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.114 (Diagnostic Codes 7305, 7307) (1998).

3.  The schedular criteria for a compensable evaluation for 
bilateral defective hearing have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.85, Code 6100 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist in developing the facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. Gober, 
126 F. 3d 1464, 1468-69 (Fed. Cir. 1997).  If the veteran 
does not meet the initial burden, the appeal must fail 
because, in the absence of evidence sufficient to make a 
claim well grounded, the Board does not have jurisdiction to 
adjudicate the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 
(1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim may not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a).  To be well 
grounded, however, a claim must be accompanied by evidence 
that suggests more than a purely speculative basis for 
granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-63 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently credible or the fact asserted is beyond the 
competence of the person making the assertion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  Murphy v. Derwinski, 
1 Vet .App. 71, 81 (1990).  A veteran cannot meet this burden 
merely by presenting lay testimony, because laypersons are 
not competent to offer medical opinions.  Espiritu, 2 Vet. 
App. at 495. 

The United States Court of Veterans Appeals (Court) has held 
that competent evidence pertinent to each of three elements 
must be submitted in order to make a claim of service 
connection well grounded.  There must be competent (medical) 
evidence of a current disability; competent (lay or medical) 
evidence of incurrence or aggravation of disease or injury in 
service; and competent (medical) evidence of a nexus between 
the in-service injury or disease and current disability.  The 
third element may be established by the use of statutory 
presumptions.  38 C.F.R. §§ 3.307, 3.309 (1998); See Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).

Furthermore, controlling laws and regulations provide that 
secondary service connection may be granted where disability 
is proximately due to or the result of already service-
connected disability.  38 C.F.R. § 3.310 (1998).  In order 
for a claim of service connection on a secondary basis to be 
well grounded, competent medical evidence showing a causal 
relationship must be presented.  Jones (Wayne L.) v. Brown, 
7 Vet.App. 134 (1994).  Compensation is also payable when 
service-connected disability has aggravated a non-service-
connected disorder.  Allen v. Brown, 7 Vet.App. 439 (1995) 
(en banc).

The veterans service medical records are negative for 
complaint, diagnosis, or treatment for prostatitis.  VA 
treatment records and private treatment records dating back 
to February 1972 are part of the record on appeal.  A review 
of these records reveals, among other things, a May 1988 
private treatment record from Dr. Glen Royce Johnson, which 
included for the first time a report that the veteran had an 
enlarged prostate.  Additionally, although a March 1991 VA 
examination report included a comment that the veterans 
prostate was normal, and a May 1996 VA examination was silent 
on this issue, a January 1994 VA examiner noted that the 
veterans prostate was boggy and tender.  Additionally, VA 
treatment records, dated from January 1995 through April 
1997, show, among other things, a history of prostatitis, an 
enlarged prostate, a transurethral resection of the prostate 
in February 1997, and post-operative problems such as 
bleeding, urgency, loss of bladder control, and sexual 
dysfunction.  See VA treatment records dated in January 1995, 
April 1995, July 1996, February 1997, March 1997, and April 
1997.  Additionally, in November 1997 the RO received from a 
VA physician a letter concerning the post-operative symptoms 
the veteran was experiencing and an opinion as to whether 
they were normally expected problems following surgery.

With the aforementioned evidence in mind, the Board notes 
that, although the veteran has been diagnosed with a current 
disability (prostatitis s/p transurethral resection of the 
prostate) no competent medical evidence has been presented to 
link the currently shown disability to military service, to 
the veteran's problems with continuing symptoms since 
service, or to an already service-connected disability, such 
as his gastrointestinal problems.  Moreover, the veteran's 
service medical records do not suggest a chronic problem with 
his prostate.  Consequently, absent medical evidence of a 
nexus with military service, with continuous symptoms since 
service, or medical evidence of a nexus with an already 
service-connected disability, the veteran's claim of service 
connection for prostatitis may not be considered well 
grounded.

In reaching the above conclusion, the Board has also 
considered the contentions of the veteran as provided through 
his written statements filed with the RO and through 
statements to physicians.  However, inasmuch as the veteran 
is offering his own medical opinion that his prostatitis is 
attributable to his military service or to a service-
connected disorder, the Board notes that the record does not 
indicate that the veteran has medical expertise sufficient to 
provide competent evidence on this point.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings that is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1998).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (1998).  Although regulations require that a 
disability be viewed in relation to its recorded history, 
38 C.F.R. §§ 4.1, 4.2, where entitlement to compensation has 
already been established, and an increase in a disability 
rating is at issue, it is the present level of disability 
which is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55 (1994).

A.  Gastrointestinal Problems

A review of the veteran's service medical records reveals 
that he was first evaluated for abdominal pain in April 1969.  
The clinical impression was gastric hyperacidity.  He was 
seen the following day for continued epigastric discomfort.  
The impression included possible hyperacidity versus peptic 
ulcer disease.  Further review of the service medical records 
also reveals that the veteran was seen in early May 1969 for 
recurrent epigastric and right upper quadrant pain.  The 
examiner reported that the veteran's history was suggestive 
of peptic ulcer disease, and diagnostic studies were 
recommended, including an upper gastrointestinal series.  In 
September 1969 the impression was gastritis.  He was seen 
several days later for a complaint of abdominal discomfort.  
The impression and treatment remained unchanged.  An undated 
service clinical note shows that he was seen on another 
occasion for evaluation of lower abdominal pain of a few 
hours' duration.  The impression was gastroenteritis. 

Post-service records dated as early as 1972 show the 
veterans complaints of abdominal pain, cramps, diarrhea, 
vomiting, and weight loss.  They also show his continued 
treatment with Tagamet.  See VA examination reports dated in 
February 1972 and March 1991; VA treatment records, dated 
from October 1990 to December 1991; private treatment records 
from Dr. Glen Royce Johnson, dated from December 1979 to May 
1988; and a July 1992 affidavit from Robert L. Frachtman, 
M.D.

More specifically, the February 1972 VA examination revealed 
that the veteran weighed 128 pounds.  A November 1980 record 
from Dr. Johnson reported that there was no evidence of the 
veteran having lost weight.  An upper gastrointestinal series 
(UGI) in September 1991 revealed hypertrophy of the rugal 
folds of certain areas of the stomach, a very questionable 
ulcer in the base of the duodenal bulb, and a normal small 
bowel examination.  A VA esophageal gastroduodenoscopy (EGD) 
in December 1991, revealed similar results, including a small 
duodenal ulcer.  The diagnoses included an irritable spastic 
colon, constipation, recurrent peptic ulcer disease, and/or 
irritable bowel syndrome. 

The most recent of the relevant records consist of VA 
treatment records and VA examination reports dated from 
January 1994 to July 1996.  At a VA gastrointestinal 
examination in January 1994 the veteran reported his in-
service and post-service complaints, diagnoses, and 
treatment.  The veteran also reported that over the years he 
had been diagnosed with gastritis and an irritable bowel 
syndrome.  He also reported that he had been diagnosed with 
an ulcer on several occasions.  The veteran complained of 
daily mid-abdominal pain, frequent nausea, and gas 
temporarily relieved by medication.  The examiner reported 
that an April 1993 gastroscopic examination showed a 
superficial, non-bleeding, small ulcer in the prepyloric 
area, and scarring of the pylorus, along with a small 
pseudodiverticulum.  The veteran reported that he had had no 
vomiting for over two years, had no history of hematemesis, 
and that he had had blood in his bowel movement once in 1990.

On examination, the veteran weighed 125 pounds; his best 
weight in the last year was 125 pounds; and his best weight 
in the previous four years was 130 pounds.  The veteran was 
not anemic and his abdominal examination was normal.  
Additionally, the examiner reported that the veteran did not 
have a cyclic problem  he claimed to have pain on a daily 
basis for a few hours.  The examiner opined that the veteran 
had a long past history of recurring duodenal ulcers, with a 
normal physical examination at present.  It was the 
examiner's impression that the veteran's symptoms did not 
reflect an active ulcer, but were compatible with residual 
scarring, a pseudodiverticulum, and to some extent a 
psychophysiologic gastrointestinal tract reaction.  A 
subsequent January 1994 gastrointestinal series revealed 
gastric reflux and a roughened duodenal cap suggestive of 
duodenitis.

In an August 1994 addendum to the January 1994 VA 
gastrointestinal examination, the gastroenterologist 
summarized the veteran's pertinent clinical history, clinical 
and laboratory examination findings, reported that he had 
reviewed the record on appeal, and gave an opinion that the 
veterans gastric reflux and duodenitis were not related to 
any of the complaints during service.

VA treatment records, dated from February 1995 to July 1996, 
included EGDs in March 1994, February 1995, and April 1995.  
The March 1994 EGD impression was that there was a deformity 
of the duodenal bulb, duodenitis, and gastritis.  The 
February 1995 EGD revealed diffuse gastritis with antrum 
deformity and hypertrophic gastric folds.  The April 1995 EGD 
impression was that there was a hypertrophic gastric fold.  
Additionally, a February 1995 stomach biopsy revealed chronic 
inflammation consistent with Helicobacter (H.) pylori 
gastritis.

Additionally, VA treatment records noted that the veteran 
reported he had a history of anemia.  See VA treatment 
records dated in January 1995 to September 1995 and June 1996 
to July 1996.  Additionally, a single VA treatment record 
noted that the veterans stool was positive for blood.  See 
VA treatment record dated in January 1995.

Six friends of the veteran filed statements with the RO in 
October 1994.  These statements reported, in substance, 
complaints about the quality of treatment the veteran 
received from VA.  They also include observations that the 
veteran experienced, on occasion, abdominal pain (they saw 
him bending over in pain).  They also reported that the 
veterans stomach disorder caused him to vomit occasionally, 
lose weight, and have decreased energy.  They also included 
opinions that the veterans stomach pain completely 
incapacitated him on occasion and greatly impaired his 
ability to work.

At a May 1996 VA intestine examination, the veteran 
complained of daily abdominal pain in the lower abdomen, 
nausea, and periodic vomiting, but no hematemesis.  He then 
reported he was treated with Tagamet.  However, the veteran 
reported that Tagamet only provided temporary relief.  
Furthermore, the veteran reported that he had difficulty 
maintaining his weight  normal weight was between 128-130 
pounds but he had gone down to as low as 112 pounds.  

On examination, the veteran weighed 122.6 pounds, his maximum 
weight in the past year was 122 pounds, and the abdomen was 
normal except for tenderness.  Additionally, there was no 
clinical evidence of anemia or malnutrition.  Moreover, it 
was reported that the veteran had alternating constipation 
with watery stools attributable to irritable syndrome.  It 
was also reported that the veteran had a history of nausea.  
The diagnosis was Helicobacter pylori gastritis, duodenitis, 
duodenal ulcer, by history. 

Lastly, at a May 1996 VA rectum and anus examination, the 
veteran reported a history of hemorrhoids.  The veteran also 
reported some urgency to defecate, previous incontinence, 
three times a month.  On examination, it was reported that 
the veteran had a history of bleeding not requiring 
transfusions because of hemorrhoids.  It was also reported 
that he only soiled his clothing when unable to get to a 
bathroom.  It was also reported that the veteran was not 
tenesmus, dehydrated, anemic, or malnourished.  It was then 
reported that the veteran had [i]ncontinence, diarrhea  
alternating normal and diarrheal stools.  The diagnoses 
were history of recurrent hemorrhoids and irritable syndrome.

Historically, the veteran's service-connected stomach 
disorder has been evaluated as 20 percent disabling under the 
provision of 38 C.F.R. § 4.114, Diagnostic Code 7399-7305 
(evaluates the severity of duodenal ulcers).  See RO 
decisions entered in September 1995 and June 1996; also see 
38 C.F.R. § 4.20 (1998) (when an unlisted condition is 
encountered, it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.).

The Board also notes that ratings of digestive disabilities 
under Diagnostic Codes 7301 to 7329, inclusive, will not be 
combined with each other.  A single evaluation must be 
assigned under the individual Diagnostic Code that reflects 
the predominant disability picture, with elevation to the 
next higher evaluation where the severity of the overall 
disability warrants such elevation.  38 C.F.R. § 4.114 
(1998).

Under the provisions of Diagnostic Code 7305, a 20 percent 
rating is warranted when a duodenal ulcer is moderately 
disabling recurring episodes of severe symptoms two or three 
times a year averaging 10 days in duration; or with 
continuous moderate manifestations.  A 40 percent rating is 
warranted when symptoms are moderately severe - less than 
severe but with impairment of health manifested by anemia and 
weight loss; or recurrent incapacitating episodes averaging 
10 days or more in duration at least 4 or more times a year.  
A 60 percent rating is warranted when the condition is severe 
- pain only partially relieved by standard ulcer therapy, 
periodic vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health.  Diagnostic Code 7305.  

First, looking at the provisions Diagnostic Code 7305, the 
Board notes that the record on appeal includes the veterans 
complaints of nausea, abdominal pain, constipation and/or 
diarrhea, incontinence, vomiting, and weight loss.  The 
veteran also claims that his symptoms occur daily and are 
only temporarily relieved by medication.  Additionally, the 
record on appeal contains observations by the veterans 
friends that he had problems with abdominal pain, vomiting, 
and weight.  Moreover, the record on appeal also shows that 
the veteran has abdominal tenderness.  However, the objective 
medical evidence contained in the record on appeal fails to 
show anemia, weight loss, or recurrent incapacitating 
episodes averaging 10 days or more in duration at least 4 or 
more times a year.  

Despite the veterans claims of weight loss, his weight has 
remained fairly constant since 1972 - in the 120s.  See 
February 1972 VA examination report - the veteran weighed 128 
pounds; a November 1980 record from Dr. Johnson reported that 
there was no evidence of the veteran having lost weight; 
January 1994 VA examination report - the veteran weighed 125 
pounds; and May 1996 VA examination report - the veteran 
weighed 122.6 pounds.  Additionally, although a VA treatment 
record indicated that there was blood in the veterans stool 
and the veteran reported a history of anemia, no anemia was 
found at his most recent VA examination.  See January 1995 
and June 1996 VA treatment records; March 1996 VA examination 
report.  Moreover, the May 1996 VA examiner reported that the 
veterans history of blood in his stool was due to his non 
service-connected hemorrhoids.  

It should also be noted that the veterans symptomatology 
does not include recurrent hematemesis or melena.  Lastly, 
the Board notes that despite the veterans and his friends 
statements that the gastrointestinal disorder caused the 
veteran such pain so as to totally incapacitate him on 
occasion, the record on appeal is devoid of medical evidence 
that the veteran has incapacitating episodes averaging 10 
days or more in duration, at least 4 or more times a year.  
Therefore, the Board finds that the veterans symptoms are 
not of the degree contemplated by the criteria for a 40 
percent evaluation under Diagnostic Code 7305.  An increased 
rating under this code section is not warranted.

The Board has also considered whether the veteran is entitled 
to a higher rating under any other of the code sections used 
to rate gastrointestinal difficulties such as the veterans.  
Under Diagnostic Code 7307, a 30 percent rating is warranted 
when a veteran has chronic gastritis with multiple small 
eroded or ulcerated areas, and symptoms.  However, a review 
of the evidence detailed above, including EGDs performed 
March 1994, February 1995, and April 1995 and a February 1995 
stomach biopsy, did not disclose chronic gastritis with 
multiple eroded or ulcerated areas.  Thus, the Board finds 
that the evidence does not warrant an increased rating under 
Diagnostic Code 7307.

The Board has also considered the contentions of the veteran 
made through his written statements to the RO, as well as the 
statements by his friends.  In this regard, the Board 
acknowledges that the veteran is competent to provide 
information as to the symptoms he experiences such as nausea 
and pain.  Moreover, the Board acknowledges that the 
veterans friends are competent to provide information as to 
the observable manifestations of the veterans symptoms.  
Caldwell v. Derwinski, 1 Vet.App. 466 (1991) (a lay witness 
can testify as to the visible symptoms or manifestations of a 
disease or disability).  However, the criteria for granting 
an increased rating under either Diagnostic Code 7305 or 
Diagnostic Code 7307 require a combination of difficulties 
not all of which the veteran experiences.  Indeed, 
considering the symptoms complained of by the veteran, the 
debility he experiences is best approximated by the criteria 
for a 20 percent rating under Diagnostic Code 7305
continuous moderate manifestations.

B.  Bilateral Hearing Loss

Pure tone audiometry testing and speech audiometry utilized 
in VA audiological clinics are used to evaluate the degree of 
hearing impairment.  Methods are standardized so that the 
performance of each person can be compared to a standard of 
normal hearing, and ratings are assigned based on that 
standard.  The assigned evaluation is determined by 
mechanically applying the rating criteria to certified test 
results.  Lendenmann v. Principi, 3 Vet.App. 345 (1992).

Evaluations of defective hearing range from noncompensable to 
100 percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies 
1,000, 2,000, 3,000, and 4,000 cycles per second.  To 
evaluate the degree of disability from service-connected 
defective hearing, the revised rating schedule establishes 11 
auditory acuity levels designated from level I for 
essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. § 4.85 and Part 4, Code 6100 (1998).

A review of the record on appeal shows that the veteran 
underwent an audiometric examination at his separation 
examination in May 1970.  Audiometric examination at that 
time revealed pure tone thresholds at 500, 1,000, 2,000, 
3,000, 4,000, and 6,000 hertz as follows:  30, 10, 10, 10, 
50, and 50, in the right ear; and 30, 20, 20, 10, 20, and 50, 
in the left ear.  

More recently, the veteran was provided with VA audiological 
evaluations in March 1991, October 1991, and July 1995.  At 
the veterans VA audiometric examination in March 1991 pure 
tone thresholds were recorded at 1,000, 2,000, 3,000, and 
4,000 hertz as 15, 15, 45, and 65, in the right ear; and 15, 
10, 15, and 50, in the left ear.  The veterans average 
puretone decibel loss was 35 in the right ear and 23 in the 
left ear.  Speech recognition ability was 100 percent the 
right ear and 94 percent in the left ear.  The impression was 
moderate hearing loss above 2,000 hertz in the right ear and 
moderate hearing loss above 3,000 hertz in the left ear.

At a VA audiometric examination of the veteran in October 
1991 the examiner did not provide specific numbers, measured 
in decibels, as to the degree to which the veterans hearing 
was impaired at the 1000 and 4000 Hertz range.  Instead, the 
examiner attached a copy of the graphical representation of 
the audiometric evaluation data taken during the veterans 
audiological examination showing his tests scores for pure 
tone thresholds, in decibels, from 125 Hertz through 8000 
Hertz.  

The Court in Colvin v. Derwinski 1 Vet. App. 171, 175 (1991), 
stated that VA may only consider independent medical evidence 
to support its findings and is not permitted to base 
decisions on its own unsubstantiated medical conclusions.  
Furthermore, the Court, in Kelly v. Brown, 9 Vet. App. 37 
(1996), went on to state that the Board may not interpret 
graphical representations of audiometric data.  Rather, the 
examiner must provide numerical results.  

The Board, therefore, may not interpret the graph attached to 
the October 1991 VA examination in determining the severity 
of the veterans bilateral hearing loss disability.  However, 
speech recognition ability was recorded as 100 percent, 
bilaterally.  Additionally, the examiner opined that the 
audiometric test results indicated the presence of a mild to 
moderate sensorineural hearing loss beginning at 3,000 hertz 
in the right ear and a moderate loss beginning at 3,000 in 
the left ear.  It was believed that the veteran's high 
frequency sensorineural hearing loss could be expected to 
result in significant communication problems, especially in 
noisy listening environments.  It was also opined that he was 
a candidate for binaural amplification. 

A VA audiometric examination of the veteran in July 1995 
revealed pure tone thresholds at 1,000, 2,000, 3,000, and 
4,000 hertz as 15, 15, 40, and 55, in the right ear; and 15, 
10, 15, and 50, in the left ear.  Speech recognition ability 
was recorded as 96 percent, bilaterally.  The veterans 
average puretone decibel loss was 31 in the right ear and 23 
in the left ear.  The audiometric test results indicated the 
presence of a moderate sensorineural hearing loss beginning 
at 3,000 hertz in the right ear and mild to moderate loss 
beginning at 4,000 in the left ear.  Speech discrimination 
was 96 percent in each ear. 

Application of the rating criteria to the July 1995 
examination results in Level I hearing in both ears.  
38 C.F.R. § 4.85, Tables VI, VII (1998).  No more than the 
currently assigned zero percent rating is warranted.  
Diagnostic Code 6100.  Therefore, applying the schedular 
criteria, an increased rating for the veterans hearing loss 
is not warranted at this time.  It should also be pointed out 
that previously conducted examinations may be analyzed 
similarly.  None of those results warrants an increased 
rating.


ORDER

Service connection for prostatitis is denied.

An increased (greater than 20 percent) rating for service-
connected gastrointestinal disability is denied.

An increased (compensable) rating for bilateral hearing loss 
is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
